

Exhibit 10.71
EXECUTIVE EMPLOYMENT AGREEMENT
DATE:    January 17, 2013 (the “Effective Date”)
PARTIES:


Rainmaker Systems, Inc.
900 E. Hamilton Ave.
Campbell, CA 95086
Attention:
Chair of the Compensation Committee of the Board of Directors

Telephone:
(408) 626-3800

(the “Company”)


and


Mallorie Burak (“Executive”)
RECITALS:
A.The Company desires to employ Executive in the role set forth herein below and
Executive desires to be employed by the Company.
AGREEMENT:
In consideration of the foregoing recitals (which are incorporated herein), and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
1.Employment; Duties. The Company shall employ Executive, and Executive accepts
such employment, under the terms and conditions set forth in this Agreement.
Executive’s duties shall be consistent with those of a Chief Financial Officer,
as defined from time to time by the Chief Executive Officer of the Company.
Executive’s employment with the Company shall commence on January 24, 2013.
2.    Full-Time Best Efforts.
(a)    Time and Effort. Executive shall devote Executive’s full professional
time and attention to the performance of Executive’s obligations under this
Agreement, and shall at all times faithfully, industriously and to the best of
Executive’s ability, experience and talent perform all of Executive’s
obligations hereunder. So long as this Agreement is in effect,

LEGAL25589758.1

--------------------------------------------------------------------------------


Executive shall not be employed or engaged by any other person or entity other
than the Company unless otherwise authorized in writing by the Board of
Directors of the Company.
(b)    Performance Standards; Underperformance. Within 180 days after the
Effective Date, the Chief Executive Officer of the Company shall establish
performance expectations and standards, which shall (i) be reasonably acceptable
to Executive, (ii) may change from time to time as the needs of the Company
change, and (iii) shall serve as a basis to evaluate Executive’s performance
from time to time. Within six months following the establishment of performance
expectations and standards, and at least annually thereafter, the Chief
Executive Officer and the Executive shall meet in order for the Chief Executive
Officer to provide a formal evaluation of Executive’s performance.
“Underperformance” shall mean Executive’s failure to meet some or all of the
then-current performance expectations and standards, and can be the basis for a
change in job description, salary and benefits, or termination of Executive’s
employment under this Agreement if such Underperformance is not cured within
60 days’ following the date on which notice of the elements of such
Underperformance has been given to Executive by the Company.
3.    Term. Executive shall be an at-will employee who may resign or be
terminated at any time, with or without Cause (as defined below). Nothing in
this Agreement shall give Executive the right to continued Company employment.
Executive’s at-will status can be altered only by a written document signed by
the Compensation Committee of the Board of Directors (the “Compensation
Committee”).
4.    Compensation and Benefits. The Company shall pay compensation to Executive
consisting of an annual base salary, any applicable discretionary bonuses and
other benefits as described in this Agreement. In addition to the financial
compensation and benefits set forth below, Executive shall be reimbursed in
accordance with subsection (d) below for any approved business-related expenses
and shall receive vacation, sick leave and other time off as is customary and
usual for executives of Executive’s status in the Company.
(a)    Base Salary; Unpaid Wages. Executive’s annual base salary as of the
Effective Date is Two Hundred Thirty Five Thousand and 00/100 dollars
($235,000.00). Executive’s base salary shall be reviewed annually in conjunction
with Executive’s annual performance review and may be adjusted as appropriate in
light of Executive’s performance. Executive’s annual base salary shall be paid
in accordance with the standard payroll practices of the Company.
(b)    Benefits. Executive shall be entitled to participate in such life
insurance, disability, medical, dental, stock options, stock grants, retirement
plans and other programs as may be made generally available from time to time by
the Company for the benefit of executives of Executive’s level or its employees
generally (the “Benefits”). Executive understands and acknowledges that some
Benefits will not apply to non-U.S. residents/employees.
(c)    Discretionary Bonuses. Executive and the Company desire to create a
performance-based bonus compensation arrangement. The Company agrees that
Executive shall be eligible for a quarterly and/or annual bonus (the “Bonus”) as
determined in accordance with

2
LEGAL25589758.1

--------------------------------------------------------------------------------


the formula established annually by the Board of Directors. Executive may be
eligible to receive an aggregate Bonus for 2013 of up to 35% of base salary (the
“Target Bonus Amount”) in accordance with such formula. The Target Bonus Amount
will be established annually by the Board of Directors. It is the intent of the
Company and Executive to use this performance-based bonus compensation
arrangement to tie a potentially large portion of Executive’s total compensation
to the financial performance of the Company. The Bonus formula and Target Bonus
Amount will be established by the Board of Directors each year by January 31,
and may be adjusted from time to time during the year.
(d)    Expense Reimbursement. The Company shall reimburse Executive for all
reasonable and necessary out-of-pocket expenses properly incurred in the
performance of this Agreement and in accordance with the Company’s applicable
policies, but only to the extent that Executive submits to the Company a
detailed itemized account of such expenses. Reimbursement for such expenses
shall occur promptly after their approval and receipt by the Company of such
documentary evidence of such expenses as the Company may reasonably require.
5.    Restricted Stock Grant. Subject to the approval of the Compensation
Committee, Executive shall be granted 375,000 restricted shares of common stock
of the Company pursuant to the Company’s 2003 Stock Incentive Plan or as
otherwise determined by the Compensation Committee. Such restricted shares shall
vest 1/16 quarterly over four years upon Executive’s completion of each 3-month
period of service over the 4-year period measured from the grant date.
6.    Documents and Materials. Except in the performance of Executive’s duties
in the ordinary course of business for which Executive is employed by the
Company, Executive shall not make or cause to be made any copies or other
reproductions or recordings or any abstracts or summaries of any reports,
studies, memoranda, correspondence, manuals, records, plans or other written,
printed, computerized or otherwise recorded materials of any kind belonging to
or in the possession of the Company or any of its Affiliates (defined below).
Nor shall the Executive distribute or disclose such materials to third parties
except as necessary to perform his or her duties for the Company and as
expressly authorized by the Company. Immediately upon the termination of
Executive’s employment with the Company or at any time upon the request of the
Company, Executive shall surrender all such material to the Company and execute
a document acknowledging that Executive has complied with the provisions of this
Agreement.
7.    Trade Secrets and Other Confidential Information. Executive shall not at
any time, whether during or after the term of this Agreement, use for
Executive’s own benefit or purposes or for the benefit or purposes of any other
person or entity, or disclose (except in the performance of Executive’s duties
in the ordinary course of business for which Executive is employed by the
Company) in any manner to any person or entity, any trade secrets, information,
data, know how or knowledge (including that relating to service techniques,
purchasing and sales organization and methods, client lists, market development
and expansion plans, personnel training and development programs and client and
supplier relationships) or any other Discoveries (defined

3
LEGAL25589758.1

--------------------------------------------------------------------------------


below) belonging to or relating to the affairs of the Company or any of its
Affiliates or to the clients of the Company or any of its Affiliates.
8.    Customers and Vendors. Executive acknowledges that the lists of the
Company’s and its Affiliates’ customers and vendors as they may exist from time
to time constitute a valuable and unique asset of the Company, and Executive
shall not, during or after the term of Executive’s employment, disclose such
lists or any part thereof to any person or entity for any reason whatsoever, nor
shall Executive use such customer or vendor lists for Executive’s own benefit or
purposes or for the benefit or purposes of any business with whom Executive may
become associated.
9.    Discoveries. Any and all inventions, discoveries, improvements, designs,
methods, systems, developments, know how, ideas, suggestions, devices, trade
secrets and processes (collectively, “Discoveries”), whether patentable or not,
which are discovered, disclosed to or otherwise obtained by Executive during
Executive’s employment with the Company are confidential, proprietary
information and are the sole and absolute property of the Company. Executive
shall disclose promptly to the Company all Discoveries and shall assist the
Company in making any application in the United States and in foreign
jurisdictions for patents of any kind with respect thereto.
10.    Works for Hire. All works and writings of a professional nature that are
produced by Executive during Executive’s employment with the Company that relate
to the Company’s business or that are produced during regular working hours with
the Company or with the use of the Company’s resources constitute works made for
hire and are the sole and absolute property of the Company. Executive grants the
Company the exclusive right to copyright all such works made for hire in the
United States and in foreign jurisdictions. Whenever requested to do so by the
Company, Executive shall execute any and all applications, assignments or other
instruments that the Company may deem necessary to protect the Company’s
interest therein for the works made for hire. To the extent permitted by Section
2870 of the California Labor Code, a copy of which is attached hereto as Exhibit
“A,” Executive hereby assigns all rights to all inventions to the Company and
agrees that all inventions which he or she invents, conceives, develops or
improves shall be the sole property of the Company.
11.    Non-Competition/Non-solicitation.
(a)    Corporate Relationship. Executive acknowledges (i) that Executive’s
employment as a member of the Company’s executive management team creates a
relationship of confidence and trust between Executive and the Company with
respect to confidential and proprietary information applicable to the business
of the Company, its Affiliates and its clients, and (ii) the highly competitive
nature of the business of the Company. Accordingly, the Company and Executive
agree that the restrictions contained in this Section are reasonable and
necessary for the protection of the immediate interests of the Company and that
any violation of these restrictions would cause substantial injury to the
Company.

4
LEGAL25589758.1

--------------------------------------------------------------------------------


(b)    Competitive Business Defined. The term “Competitive Business” means any
business which is similar to or competitive with the business of the Company or
its Affiliates with respect to which Executive has had direct responsibility and
which is located in the same regions or markets as the business of the Company
or its Affiliates.
(c)    Existing Client Defined. The term “Existing Client” means a client for
whom the Company or any of its Affiliates is performing services or marketing
products as of the date of the termination of Executive’s employment with the
Company or for whom the Company or any of its Affiliates performed services or
marketed products within the two-year period immediately preceding the
termination of Executive’s employment with the Company.
(d)    Employment Restrictions. During Executive’s employment with the Company,
Executive shall not:
i.    own, manage, operate, control, have any financial interest in, or lend
Executive’s name to any person or entity engaged in, a Competitive Business or
assist others in the ownership, management, operation or control of any
Competitive Business; or
ii.    solicit directly or indirectly on behalf of any Competitive Business, the
business of any Existing Client,
iii.    solicit or encourage any employees or independent contractors who are
engaged full-time by the Company or any of its Affiliates or temporary employees
of the Company or any of its Affiliates to leave the Company or to work for
anyone in competition with the Company.
(e)    Post Employment Restrictions. Following Executive’s employment with the
Company, Executive shall not:
i.    solicit, entice or in any way divert any Existing Client, candidate or
supplier of the Company to do business with any business or entity in
competition with the Company where to do so involves the use or disclosure of
Company trade secrets or other confidential information,
ii.    for a period of one year after termination, solicit or encourage any
employees or independent contractors who are engaged full-time by the Company or
any of its Affiliates or temporary employees of the Company or any of its
Affiliates to leave the Company or to work for anyone in competition with the
Company.
(f)    Remedies. The parties acknowledge that the damages sustained by the
Company or its Affiliates as a result of a breach of the agreements contained
herein will subject the Company or its Affiliates to immediate, irreparable harm
and damage, the amount of which, although substantial, cannot be reasonably
ascertained, and that recovery of damages at law will not be an adequate remedy.
Therefore, the Company and its Affiliates, in addition to any other remedies
they may have under this Agreement or at law, shall be entitled to injunctive
and other equitable relief to prevent or curtail any breach of any provision of
this Agreement. If an action

5
LEGAL25589758.1

--------------------------------------------------------------------------------


is instituted to enforce this Agreement or any of the terms and conditions
hereof, including suit for preliminary injunction, the prevailing party shall be
entitled to costs and reasonable attorneys’ fees.
12.    Disability. The Company may terminate this Agreement and the employment
relationship upon notice to Executive if Executive is physically or mentally
incapacitated so as to render Executive unable to perform, with reasonable
accommodations, Executive’s duties under this Agreement for a period of 90 out
of any 180 days. If a question arises as to the incapacity of Executive, then
the Company shall promptly employ one physician who is a member of the American
Medical Association and who is reasonably acceptable to Executive to examine
Executive and determine if Executive’s physical or mental condition is such as
to render Executive unable to perform Executive’s duties under this Agreement.
The decision of the physician shall be certified in writing to the Company,
shall be sent by the Company to Executive or Executive’s representative and
shall be conclusive for purposes of this Agreement. Any compensation payments
payable to Executive hereunder shall be reduced by the amount of any disability
payments Executive receives as a result of disability policies on which the
Company has paid the premiums.
13.    Death During Employment. This Agreement shall terminate upon Executive’s
death, and the Company shall pay to Executive’s surviving spouse, or if none, to
the executors and administrators of Executive’s estates, all amounts due to
Executive due as of the date of death. The Company shall not have obligations to
pay severance or provide other benefits.
14.    Termination for Other Than for Disability or Death.
(a)    By the Company. The Company may terminate Executive’s employment under
this Agreement as follows:
iv.    without Cause, or
v.    immediately upon the showing of Cause. For purposes of this Agreement,
“Cause” will mean: (a) commission of any felony or crime involving dishonesty;
(b) participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) persistent unsatisfactory performance of
job duties after written notice from the Board and a reasonable opportunity to
cure (if deemed curable), including Underperformance; (e) intentional damage to
any property of the Company; (f) misconduct, or other violation of Company
policy that causes harm; (g) breach of any written agreement with the Company,
including this Agreement; (h) conduct by Executive which in the good faith and
reasonable determination of the Board demonstrates gross unfitness to serve,
including any act or acts of dishonesty; or (i) Executive is convicted of, or
enters a plea of nolo contendere with respect to, any offense that, if committed
in the State of California, would have constituted a felony under the laws of
the State of California or the United States.
(b)    By Executive. Executive may terminate Executive’s employment under this
Agreement upon 30 days’ notice to the Company. An Executive’s termination shall
be deemed

6
LEGAL25589758.1

--------------------------------------------------------------------------------


for “Good Reason” if such termination (A) is the result of: (i) a change
materially adverse to Executive in the nature or scope of Executive’s position,
status, responsibilities or duties with the Company as they existed as of the
Effective Date (other than for uncured Underperformance), (ii) a material
reduction by the Company in Executive’s base salary as in effect on the
Effective Date or as the same may be increased from time to time or a material
reduction of the Target Bonus Amount in any one year, other than pursuant to an
across the board reduction of an equal or greater percentage affecting all of
the Company’s executive officers or due to uncured Underperformance; (iii) a
change, exceeding a thirty-five mile radius, in Executive’s principal work
location established on the Effective Date, except for required travel on the
Company’s business to an extent substantially consistent with business travel
obligations of the other officers of the Company; (iv) failure of the Company to
pay Executive amounts required to be paid under this Agreement if not cured
within ten business days after notice of such failure is given to the Company by
Executive; or (v) a material breach by the Company of any other material
provision of this Agreement that has not been cured by the Company within 30
days after notice of such breach is given to the Company by Executive, or (B) is
within 90 days following a Change of Control as defined in Section 14(g) that
results in the circumstances described in any of the preceding clauses (A)(i)
through (A)(v).
(c)    Termination Obligations. Upon termination of Executive’s employment with
the Company, the Company shall have no further obligation to Executive except as
provided under this Agreement; provided, however, that termination of
Executive’s employment shall not affect Executive’s right to receive any
compensation or applicable bonuses that have accrued but have not been paid
through the date of termination. Executive shall return to the Company any and
all equipment including but not limited to electronic equipment, keys, credit
cards, and the like, owned by the Company and used by Executive.
(d)    Severance. Provided Executive has been employed by the Company for at
least six (6) months following the Effective Date, upon the termination of
Executive’s employment with the Company under this Section, the Company shall
pay to Executive a severance benefit equal to that portion of Executive’s then
current base salary as follows: (i) if termination is by the Company without
Cause the severance shall be three months base salary; (ii) if the termination
is by the Company for Cause, Executive shall receive no severance benefit of any
kind; (iii) if the termination is by Executive for Good Reason, the severance
shall be three months base salary; and (iv) if the termination is by Executive
without Good Reason, Executive shall receive no severance benefit of any kind.
In addition, in the event any severance payment is due pursuant to the
foregoing, as partial consideration for payment of such severance amounts,
Executive shall execute at the time of such termination and as a condition of
receipt of the severance amounts, a Release Agreement in form and substance
satisfactory to the Company, including a general release pursuant to California
Civil Code section 1542. Payments due to Executive under this Section shall be
paid in cash or by check on the same dates on which Executive would otherwise
have received payments of Executive’s annual base salary hereunder if employment
had continued.
(e)    Payments upon Termination. Regardless of the reason for the termination
of Executive’s employment, the Company shall pay to Executive all salary and
expenses due to

7
LEGAL25589758.1

--------------------------------------------------------------------------------


Executive through the effective date of termination less any amounts owed to the
Company by Executive; provided that any applicable severance payments shall be
paid in accordance with the standard payroll practices of the Company over the
period utilized to determine the applicable severance payment.
(f)    Taxes. The Company shall be entitled to withhold taxes from payments it
makes pursuant to this Agreement as it reasonably determines to be required by
applicable law. Executive shall be solely responsible for all taxes imposed on
Executive by reason of the receipt of any amount of compensation or benefits
payable to Executive hereunder. The Company shall not have any obligation to
pay, mitigate, or protect Executive from any such tax liabilities; provided,
however, that if the Company reasonably determines that Executive’s receipt of
payments or benefits pursuant to this Agreement would cause Executive to incur
liability for additional tax under Section 409A of the Internal Revenue Code,
then the Company shall suspend such payments or benefits until the end of the
six-month period following termination of Executive’s employment (the “409A
Suspension Period”). As soon as reasonably practical after the end of the 409A
Suspension Period, the Company will make a lump sum payment to Executive, in
cash, in an amount equal to any payments and benefits that the Company does not
make during the 409A Suspension Period. Thereafter, Executive will receive any
remaining payments and benefits due pursuant to this Agreement in accordance
with the applicable terms of this Agreement (as if there had not been any
suspension beforehand).
(g)    Change of Control Defined. For purposes of this Agreement, “Change of
Control” means:
i.    When any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
ii.    Any merger, consolidation or transfer of securities of the Company with
or into another corporation, other than a merger, consolidation or transfer of
securities in which the holders of more than 50% of the shares of capital stock
of the Company outstanding immediately prior to such transaction continue to
hold (either by the voting securities remaining outstanding or by their being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company, or such
surviving entity, outstanding immediately after such transaction; or
iii.    The sale, transfer, or disposal by other means of all or substantially
all of the Company’s assets (or consummation of any transaction having similar
effect).
15.    Rights of Indemnity. Executive shall be entitled to the same rights of
indemnification as provided to all other executives, officers and directors of
the Company pursuant to applicable law and the Company’s governing documents.

8
LEGAL25589758.1

--------------------------------------------------------------------------------


16.    Arbitration. Except for (i) any claim for unemployment compensation or
workers’ compensation, and (ii) any relief sought for breach by Executive of
Sections 6 through 11 of this Agreement, in which case a claim may be, but is
not required to be, brought before any court in the State of California having
jurisdiction over the matter, any controversy or claim arising out of or related
to this Agreement (as applicable, a “Dispute”) shall be resolved by binding
arbitration in accordance with the then-effective Policy on Employment
Arbitration Minimum Standards of Procedural Fairness of JAMS and limited
discovery shall be permitted. Arbitration shall be held at the location chosen
by the party that has not initiated the arbitration, which location shall be
limited to California (as applicable, the “Arbitration Location”). Upon
notification by a party of such party’s intention to arbitrate a Dispute (the
“Notice Date”), each party shall select one arbitrator, and the two arbitrators
so chosen shall select one arbitrator. Each of the arbitrators chosen shall be
impartial and independent of the parties. If a party fails to select an
arbitrator within twenty days after delivery of the Notice Date, or if the
arbitrators chosen fail to select a third arbitrator within twenty days after
being chosen, then any party may in writing request the judge of the United
States District Court closest to the Arbitration Location senior in term of
service to appoint the arbitrator or arbitrators. The arbitration shall be
conducted in accordance with the then-effective JAMS’ Employment Arbitration
Rules and Procedures to the extent such rules do not conflict with the terms
hereof. The decision of a majority of the arbitrators shall be reduced to
writing and shall be binding on the parties. Judgment upon the award rendered by
a majority of the arbitrators may be entered and execution had in any court of
competent jurisdiction or application may be made to such court for a judicial
acceptance of the award and an order of enforcement. The charges and expenses of
the arbitrators shall be allocated as determined by the arbitrators.
17.    Survival. The covenants contained in this Agreement shall survive any
termination of Executive’s employment with the Company and any termination of
this Agreement. The existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of any of the
covenants contained in this Agreement.
18.    Severability. If the scope of any restriction contained in this Agreement
is too broad to permit enforcement of such restriction to its fullest extent,
then such restriction shall be enforced to the maximum extent permitted by law,
and Executive and the Company hereby consent and agree that the scope of such
restriction may be judicially modified in any proceeding brought to enforce such
restriction. To the extent any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted from this Agreement and the
remainder of this Agreement shall remain in full force and effect.
19.    Notice. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and delivered by personal delivery,
air courier, or if mailed by registered or certified first-class mail, return
receipt requested, to the residence of Executive as it appears in the corporate
records for notice to Executive, or to the principal office of the Company for
notice to the Company. All notices delivered in accordance with this
Section shall be deemed to have been received and shall be deemed effective if
delivered in person or by air courier, upon actual

9
LEGAL25589758.1

--------------------------------------------------------------------------------


receipt by the intended recipient, or if mailed, upon the date of delivery or
refusal to accept delivery as shown by the return receipt therefore.
20.    Affiliate; Construction and Interpretation. An “Affiliate” means any
person or entity that directly or indirectly controls, is controlled by, or is
under common control with another. Control shall mean beneficial ownership of
more than fifty percent (50%) of the outstanding voting securities or other
ownership interests. Unless the context of this Agreement otherwise requires,
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “include,” “includes,” “including” and derivative or similar words
shall be construed to be followed by the phrase “without limitation”; (d) the
word “or” is not exclusive; and (e) reference to any document (including this
Agreement) and to any law, rule, or regulation means such document, law, rule or
regulation as amended from time to time.
21.    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, and shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
22.    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.
23.    Assignment. The rights and obligations of the Company under this
Agreement shall, without the prior written consent of Executive, inure to the
benefit of and be binding upon the successors and assigns of the Company. This
is a personal service contract and may not be assigned by Executive except that
rights of Executive to receive severance or benefits under Sections 12, 13, or
14 shall be assignable through a testamentary disposition or by the laws of
descent and distribution or the laws of guardianship, in the case of death or
disability.
24.    Governing Law. This Agreement is made under and shall be governed by and
construed in accordance with the internal laws of the State of California. By
execution of this Agreement, each party submits to in personam jurisdiction of
the courts of the State of California.
25.    Headings. The headings of sections in this Agreement are solely for
convenience of reference and shall not control the meaning or interpretation of
any provision of this Agreement.
26.    Counterparts and Facsimile Signatures    . This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which, taken together, shall constitute one agreement. Any counterpart may be
delivered by any party by facsimile or email transmission of signature pages to
the other parties at the addresses set forth herein, and delivery shall be
effective and complete upon completion of such transmission;

10
LEGAL25589758.1

--------------------------------------------------------------------------------


manually signed copies of signature pages shall nonetheless be delivered
promptly after any such facsimile or email delivery.
27.    Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior and
simultaneous agreements, communications and understandings with respect to such
subject matter, whether oral or written.
28.    Recoupment. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid or
payable to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, order or stock exchange listing requirement, will be
subject to such adjustments and recoupment (the "Recoupment Rights") as may be
required to be made pursuant to law, government regulation, order, stock
exchange listing requirement (or any policy of the Company adopted pursuant to
any such law, government regulation, order or stock exchange listing
requirement). The parties acknowledge it is their intention that the foregoing
Recoupment Rights conform in all respects to the provisions of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd Frank Act”)
and requires recovery of all “incentive-based” compensation, pursuant to the
provisions of the Dodd Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect. Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd Frank Act and such rules and regulation
as hereafter may be adopted and in effect. In the event the Company is entitled
to, and seeks, recoupment under this Section 28, the Executive shall promptly
reimburse the portion of such bonus or other compensation which the Company is
entitled to recoup hereunder. In the event the Executive fails to make prompt
reimbursement of any such bonus or other compensation which the Company is
entitled to recoup and as to which the Company seeks recoupment hereunder, the
Executive acknowledges and agrees that, the Company shall have the right to, in
addition to its other rights and remedies, (i) deduct the amount to be
reimbursed hereunder from the compensation or other payments due to the
Executive from the Company or (ii) to take any other appropriate action to
recoup such payments.
This Agreement is executed and delivered on the day and year first above
written.
Company:


Rainmaker Systems, Inc.


/s/ Mitchell Levy    
By:
Mitchell Levy

Its:
Chairman of the Board of Directors and Chair of the Compensation Committee of
the Board of Directors





/s/ Mallorie Burak    

11
LEGAL25589758.1

--------------------------------------------------------------------------------


Executive:
Mallorie Burak





12
LEGAL25589758.1

--------------------------------------------------------------------------------


Exhibit “A”
California Labor Code 2870


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.





Exhibit A
LEGAL25589758.1